MORROW, P. J.
The offense is the possession of intoxicating liquor for the purpose of sale; punishment fixed at confinement in the penitentiary for a period of two years.
There is no complaint, by bills of exceptions or otherwise, calling for a review of any rulings of the trial court. The statement of facts has been read, and shows without controversy that the appellant possessed in his house a quantity of whisky and a quantity of so-called “home brew,” which was kept for sale. Moreover, the quantity of whisky was such as to constitute prima facie evidence that it was intended for sale. No defensive theory is presented by the evidence.
The judgment is affirmed.